Oo won nA wn BPW NY

NY NO NO WDB HO HY KY HW HNO HF &| HF HF FSF FSF S| S| S|
on NHN Nn FP W NY KH CO HO DHA HD A HBP WH NYO KH CO

Case 3:19-cv-07293-JSC Document 10 Filed 01/30/20 Page 1 of 13

STAN S. MALLISON (Bar No. 184191)

StanM@TheMMLawFirm.com

HECTOR R. MARTINEZ (Bar No. 206336)

HectorM@TheMMLawFirm.com
LEANNA M. SAC (Bar No. 327353)

LMSac@TheMMLawFirm.com
MALLISON & MARTINEZ
1939 Harrison Street, Suite 730
Oakland, California 94612-3547
Telephone: (510) 832-9999
Facsimile: (510) 832-1101

Attorneys for Plaintiff and a class of similarly

situated employees.

LEIANN LAIKS (SB 218404)
leiann@fusionlegalsf.com

FUSION LEGAL, P.C.

201 Spear Street, Suite 1100

San Francisco, CA 94105

Telephone: (415) 625-3953
Attorneys for Defendants

Mf
M1
Mf
M1
HM
MI
Ml

Ml

 

 

 

1 Joint Rule 26(f) Report and Case Management Statement
Case No. 16-cv-06723-JSC

 
Oo CoO NHN DBO ue FF WO YN

wo bw bh PO WH HN KN KN RO mm re me me me me me me et
oN NAW Pe WY NY KH DO OHO TFB ND A FP WO NY KF OS

Case 3:19-cv-07293-JSC Document 10 Filed 01/30/20 Page 2 of 13

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

DOLORES VALENZUELA, an Case No. 19-cv-07293-JSC
individual, on behalf of herself, all other
similarly situated individuals, and other Hon. Jacqueline Scott Corley

current or former employees,
JOINT RULE 26(f) REPORT AND

Plaintiff, CASE MANAGEMENT
STATEMENT
VS. Date: February 6, 2020
Time: 1:30 p.m.

BEST-LINE SHADES, INC., a California
Corporation; BEST-LINE, INC., a
California Corporation; JILL

SCHAFFER, an individual, and DOES 1
through 20,

 

Defendants.

 

Pursuant to the Court’s Order Requiring Federal Rule of Civil Procedure
(FRCP) 26(f) Report and Joint Case Management Statement (Doc. 3), and Northern
District Local Rule 16-9, Plaintiff DOLORES VALENZUELA (“Plaintiff”), and
Defendant JILL SCHAFFER (“Schaffer”) submit this Joint Rule 26(f) Report and
Case Management Statement.

Defendants BEST-LINE SHADES, INC. and BEST-LINE, INC.(‘“Best-Line”),
both California corporations, are currently SOS Suspended and FTB Suspended,
respectively. A suspended corporation may not prosecute or defend an action in a
California court. (Ransome-Crummey Co. v. Superior Court, 54 Cal. App. 4th 1366
(1922); Alhambra-Shumway Mines, Inc. v. Alhambra Gold Mine Corp., 155 Cal. App.
2d 46, 50-51 (1957). The capacity of a corporate litigant to sue or be sued in a federal
court is controlled by Federal Rule of Civil Procedure 17, which provides that the

capacity of a corporation to sue is determined "by the law under which it was

 

 

 

Joint Rule 26(f) Report and Case Management Statement 2 Case No. 16-cv-06723-JSC
610370719.1

 
Oo Oo NIN HD UH F&F WO YN

Oo WN fo NH HNO PO ND HN NO KH | KF PF KF SFO ESEFPlOOlUlULaLeSllUhrc ESS hlhlh
oa XN NWN vA FBP WD NY —|§ FO HO foe HN DBD A FP W NY YS O&O

Case 3:19-cv-07293-JSC Document 10 Filed 01/30/20 Page 3 of 13

organized." Fed. R. Civ. P. 17(b)(2); see also Hills Motors, Inc. v. Hawaii Auto.
Dealers' Ass'n, 997 F.2d 581, 584 (9th Cir. 1993). Therefore, Best-Line cannot
participate in the present action, including this Joint Rule 26(f) Report and Case
Management Statement, until they are reinstated. Best-Line will take steps to revive
both of the suspended business entities.

A. STATUTORY BASIS FOR JURISDICTION & SERVICE

On November 5, 2019, Plaintiff filed this wage and hour class action and
Federal Labor Standards Act (FLSA) collective action against Schaffer and Best-Line
(collectively “Defendants”) in the California Superior Court of California, County of
Alameda. All parties in this matter have been served. Service on Defendants was
accomplished on November 20, 2019.

Defendants' answer was due on December 11, 2019. However, Defendants
requested extensions from Plaintiff three times, and all three requests were granted.
The first extension was until December 20, 2019. The second was until January 10,
2020. Plaintiff has informed Defendants that she intends to file an amended complaint
on or soon after February 6, 2020, once Plaintiff's 65-day period after filing her
Private Attorneys General Act (PAGA) notice with the California Labor and
Workforce Development Agency (LWDA) elapses. Plaintiff agreed that Defendants
may file a responsive pleading once the amended complaint is filed.

The parties have met and conferred about the case, as well as about options for
alternative dispute resolution.

B. SUMMARY OF FACTUAL AND LEGAL CONTENTIONS

Plaintiff’?s Contentions

Plaintiff filed this putative wage-and-hour class action on behalf of herself and
seeking to represent a proposed class of all individuals who have been employed by
Defendants in California at any time since November 5, 2015. Plaintiff and the class

of individuals she seeks to represent under (FRCP) 23, are current or former non-

 

 

 

Joint Rule 26(f) Report and Case Management Statement 3 Case No. 16-cv-06723-JSC
610370719.1

 
o Se ND OH FP WD YN

NO NO NO HNO NY NP ND NHN NO KF HF HF FF PF eS Ul eSESPllUr Sl El
eo NINH UT FF WO NYO K§ TD Oo fH ND an FSF WO NY KF OC

Case 3:19-cv-07293-JSC Document 10 Filed 01/30/20 Page 4 of 13

exempt employees of Defendants in California. Plaintiff alleges that the putative class
manufactured window coverings such as blinds and drapes, as well as other home
textiles for Defendants, and were subjected to unlawful labor and payroll policies.

Plaintiff alleges that Defendants violated various state and federal wage and
hour laws. Specifically, Plaintiff alleges that Defendants: (1) failed to authorize and
permit rest periods or to pay premium wages in lieu thereof, in violation of California
Labor Code § 226.7 and applicable [WC Wage Orders; (2) failed to provide timely
meal breaks or premium wages in lieu thereof in violation of California Labor Code
§§ 226.7, 512 and the applicable IWC Wage Orders; (3) violated the overtime laws,
California Labor Code §§ 510, 1194, 1194.2; (4) violated the minimum wage laws,
California Labor Code §§ 1194(a), 1194.2, and 1197; (5) failed to pay all contractual
wages owed in violation of California Labor Code §§ 204, 218.5, 223, and 1194 (6)
failed to timely pay wages due at termination in violation of California Labor Code
§§ 201, 202 and 203; (7) failed to provide timely, complete, rest periods, and/or
provide appropriate compensation in lieu thereof; (8) failed to provide timely,
complete, meal periods, and/or provide appropriate compensation in lieu thereof in
violation of California Labor Code §§ 226.7 and 512; (9) failed to provide
reimbursement for necessary business expenditures in violation of California Labor
Code §§ 226.7 and 512; (10) knowingly and intentionally failed to maintain and
provide accurate employment records and wage statements in violation of California
Labor Code §§ 226(a), 1174 and 1175; (11) violated Business & Professions Code §
17200 et seg., and (12) retaliated against Plaintiff for the protected activity of
requesting her personnel and payroll records from her employer.

In addition, in her first amended complaint, Plaintiff will allege two additional
violations, which occurred after the filing of the initial complaint: failing to provide
personnel records under California Labor Code §§ 1198.5, and failing to provide

payroll records under California Labor Code §§ 226.

 

 

 

Joint Rule 26(f) Report and Case Management Statement 4 Case No. 16-cv-06723-JSC
610370719.1

 
oO Co NIN NH A FSF WO NO —

wm NO PDO NH NYO NY NY HO NO KH HY | || Fe FEF Fe ESF |
oN KN AW Ff WHO NY K§ DBD ODO SH A HD A F&F WO NY KF SO

Case 3:19-cv-07293-JSC Document 10 Filed 01/30/20 Page 5 of 13

Defendants’ Contentions

Defendants contend that Plaintiff's and the purported class claims are factually
and legally unsupported. Defendants deny the wage and hour allegations against it, as
Plaintiff and the putative class were paid and offered meal and rest breaks in
compliance with the California Labor Code. In addition, there is no evidence to
support that Defendants retaliated against or terminated Plaintiff. The facts will show
that Plaintiff was never fired, that Plaintiff is currently employed and has not suffered
any damages.

Defendants will oppose a class certification motion as Plaintiff cannot meet the
prerequisites under FRCP 23.

C. LEGAL ISSUES

See Section B, above.

D. PRIOR & ANTICIPATED MOTIONS & SCHEDULING OF MOTIONS

Plaintiff anticipates significant briefing regarding class certification, as well as a
motion for summary judgment (or partial summary judgment) and motions in limine.
The Parties propose that the Court defer setting a deadline for Plaintiff to move for
certification until after discovery practice, to obtain core class timekeeping and payroll
documents and policies and practices, is completed, and that the setting of all other
pre-trial deadlines be deferred until after the Court rules on Plaintiffs’ anticipated class
certification motion, which will significantly affect the scope of this lawsuit and any
trial.

Plaintiff will move for certification upon completion of sufficient discovery,
which the Parties have identified. Plaintiff believes she will require at least twelve
(12) months to complete class certification discovery.

Defendants anticipate opposition to the class certification motion, as well as a
motion for summary judgment or summary adjudication and motions in limine. Other

motions to be determined as litigation continues.

 

 

 

Joint Rule 26(f) Report and Case Management Statement 5 Case No, 16-cv-06723-JSC
610370719.1

 
Oo Oo HN Dn no F&F WD NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-07293-JSC Document 10 Filed 01/30/20 Page 6 of 13

E. AMENDMENT OF PLEADINGS

Plaintiff is considering amending her pleading to include a PAGA cause of
action, and causes of action under California Labor Code §§ 1198.5 and §§ 226, as
described above. In addition, Plaintiff intends to amend her pleading to include one
additional plaintiff to the action.
F. PRESERVATION OF EVIDENCE

Counsel for the Parties have taken steps to ensure the preservation of all
physical and electronic documentary evidence.
G. DISCLOSURES

The Parties have agreed to serve initial disclosures after filing this Joint Report
and Case Management Statements, on or by February 14, 2020.
H. ANTICIPATED DISCOVERY & THE SCHEDULING OF DISCOVERY

1. Subjects on Which Discovery May Be Needed, When Discovery

Should be Completed, and Whether Discovery Should be Conducted
in Phases or be Limited to or Focused Upon Particular Issues

The Parties jointly request that the Court defer setting a discovery cutoff until
after the Court rules on class certification issues.

Plaintiff’s Statement

Plaintiff will need discovery on all matters set forth in Plaintiff's Complaint
including, but not limited to, the following: the certification and maintenance of a
class action; policies and procedures relating to compensation, overtime, rest periods,
and meal breaks for putative class action members; relevant data such as the total
number of putative class action members, compensation for each class action member,
daily and weekly hours worked for each class action member, wage statements for
each class action member; timekeeping and payroll records of putative class members,

and documents relating to labor, payroll and wage-and-hour practices and policies.

 

 

 

Joint Rule 26(f) Report and Case Management Statement 6 Case No, 16-cv-06723-JSC
6103707191

 
oOo Oo NH A FP WD NO

wo HO NO HPO NHN NY NY NV NO KH SH HF HF KF FOO FeO ESlllhUhUc Eel
oo NN UN Ff WY NY FH DT Oo oe NHN DD eH FP WY HY KF &

Case 3:19-cv-07293-JSC Document 10 Filed 01/30/20 Page 7 of 13

Plaintiff will meet and confer on the issue of Electronically Stored Information
(ESI) and will seek production of computer databases containing time, payroll and
other information such as email communications. Plaintiff will request production of
ESI in native, electronic form and will request production of deleted and back-up data.

As Plaintiff anticipates filing a class certification motion, Plaintiff believes that
the discovery obtained in preparation for her class certification motion will also be
operative in determining damages and liability at trial, and believe phased discovery is
unnecessary in this case.

Defendants’ Statement

Similar to Plaintiff, Defendants will need discovery on all matters set forth in
Plaintiff's Complaint including, but not limited to, the following: information and
documents relating to compensation, overtime, rest periods, meal breaks, policies and
practices, facts and circumstances surrounding Plaintiff's alleged retaliatory
termination.

2. Limitations on Discovery

At this time, the parties do not propose any changes to the discovery limitations
set forth in the FRCP. The Parties propose that the Court set a Status Conference
thirty (30) days after the Court enters a ruling on Plaintiff's anticipated class
certification motion. Plaintiff proposes that the Court schedule deadlines for post-
certification discovery at that time.

3. Electronic Discovery

(a) Duty to Notify

Plaintiff will be seeking timekeeping, payroll, and any other electronic
databases which contain evidence of time worked. This may include the timekeeping,
production, security, or other systems that may indicate the timing of work activities
at certain times. Plaintiff may need email or other electronic documents relating to

wage and hour policies and practices.

 

 

 

Joint Rule 26(f) Report and Case Management Statement 7 Case No. 16-cv-06723-JSC
610370719.1

 
oo fo NN DN OHO Ff WY NO =

NY NO NO NO HNO PPO NH KR NO Re ee
oo YN NWO A Fk WO NYO FK|§F DODO OO fF A DH An FP WY HY KS CO

Case 3:19-cv-07293-JSC Document 10 Filed 01/30/20 Page 8 of 13

(b) Duty to Meet and Confer

The Parties are meeting and conferring as needed with respect to questions of
case management and the possibility of mediation.
I. CLASS ACTIONS

Plaintiff will move for certification upon completion of sufficient discovery,
which the Parties have identified. Plaintiff will need discovery on all matters set forth
in Plaintiff's Complaint including, but not limited to, the following: the certification
and maintenance of a class action; policies and procedures relating to compensation,
overtime, rest periods, and meal breaks for putative class action members; relevant
data such as the total number of putative class action members, compensation for
each class action member, daily and weekly hours worked for each class action
member, wage statements for each class action member; timekeeping and payroll
records of putative class members; documents relating to labor, payroll and wage-and-
hour practices and policies.

As Plaintiff anticipates filing a class certification motion, discovery will first
need to be conducted regarding certification issues, as well as liability and damages
issues. Plaintiff believes that the discovery obtained in preparation for their class
certification motion will also be operative in determining damages and liability at
trial, and believe phased discovery is unnecessary in this case. Plaintiff believes he
will require at least twelve (12) months to complete class certification discovery.

The Parties propose that the Court defer setting a deadline for Plaintiff to move
for certification until after discovery practice, to obtain core class timekeeping and
payroll documents and policies and practices, is completed, and that the setting of all
other pre-trial deadlines be deferred until after the Court rules on Plaintiffs’
anticipated class certification motion, which will significantly affect the scope of this

lawsuit and any trial.
J. RELATED CASES

 

 

 

Joint Rule 26(f) Report and Case Management Statement 8 Case No. 16-cv-06723-JSC
610370719.1

 
o fe NSN NBN UW FSF WY WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-07293-JSC Document 10 Filed 01/30/20 Page 9 of 13

The Parties are unaware of any present related actions.

K. RELIEF SOUGHT IN COMPLAINT
Plaintiff's Statement

a.

Compensatory damages including wages and overtime wages in an
amount according to proof with interest thereon;

A declaratory judgment that each of the Defendants violated
Plaintiff's, the Class's, and the FLSA Collective's rights under FLSA,
29 U.S.C. § 201 et seq., the California Labor Code, and applicable
IWC Wage Orders as set forth in the preceding paragraphs;

An award to Plaintiff and each proposed Class Member of statutory
damages or, in the alternative, actual and liquidated damages for
Defendants’ violations of FLSA;

That Defendants be found to have engaged in unfair competition in
violation of California Business and Professions Code § 17200 et seq.;
That Defendants be ordered and enjoined to make restitution to the
Class due to their unfair competition, including disgorgement of their
wrongfully-obtained revenues, earnings, profits, compensation, and
benefits, pursuant to California Business and Professions Code §§
17203 and 17204;

That Defendants be enjoined from continuing the unlawful or unfair
competition in violation of § 17200 as alleged herein;

Declaratory relief for Defendants’ violation of the California Labor
Code, California Business and Professions Code, and the FLSA;
That Defendants be enjoined from further acts of restraint of trade or
unfair competition;

Premium wages pursuant to California Labor Code §§ 226, 226.7 and
510;

 

 

 

Joint Rule 26(f) Report and Case Management Statement 9 Case No. 16-cv-06723-JSC

610370719.1

 
o fo NN DW On Ff WO NH =

NO NO NO NO HO HN NO RO RO wR ee
oN DN UO Ff WO NH KH DBD DO DB ANY DH vA FF WW NYO | SO

Case 3:19-cv-07293-JSC Document 10 Filed 01/30/20 Page 10 of 13

j. Unpaid wages, liquated damages in an amount equal to the wages
unlawfully unpaid, interest thereon, reasonable attorney's fees and
costs of suit pursuant to California Labor Code § 1194(a).
k. Unpaid wages pursuant to California Labor Code § 1194 and
liquidated damages pursuant to Labor Code §1194.2;
1. An order imposing all statutory and/or civil penalties provided by law,
including but not limited to, penalties under California Labor Code §§
98.6, 203, 210, 225.5, 226, 226.3, 226.7, 256, 512, 558, 1174.5, 1194,
1194.2, 1197.1, 2802, relating to all facts alleged in the complaint;
m. An award to Plaintiff and the Class Members of reasonable attorneys’
fees, costs, and interest thereon pursuant to Code of Civil Procedure §
1021.5, California Labor Code §§218.5, 218.6, 226, 1194, 2699(g),
and/or other applicable law;
n. All other relief provided by the FLSA, the California Labor Code, and
California Business and Professions Code;
o. Such other and further relief as the Court deems just and proper; and
p. Injunctive relief;
Defendants’ Statement
Plaintiff’s and the purported class claims are factually and legally unsupported.
Defendants deny the wage and hour allegations against it, as Plaintiff and the putative
class were paid and offered meal and rest breaks in compliance with the California
Labor Code. In addition, there is no evidence to support that Defendants retaliated
against or terminated Plaintiff. The facts will show that Plaintiff was never fired, that
Plaintiff is currently employed and has not suffered any damages.
Defendants will oppose a class certification motion as Plaintiff cannot meet the
prerequisites under FRCP 23.
L. SETTLEMENT & ADR

 

 

 

Joint Rule 26(f) Report and Case Management Statement 10 Case No, 16-cv-06723-JSC
610370719.1

 
oOo Se JN DBD A Ff WY YN

moO NO NO HO HN NY HN YN NO | | | | FY FEF FF KF S|
ao nN NHN A BP WY NO KH CO Oo Se NHN TH ee WD NY SF OS

Case 3:19-cv-07293-JSC Document 10 Filed 01/30/20 Page 11 of 13

The parties are open to mediation and are in the process of coming to a mutual
decision as to whether they will choose to undergo mediation and, if so, which
mediator they will use.

M. CONSENT TO MAGISTRATE

The Parties have consented to Magistrate Jacqueline Scott Corley.
N. OTHER REFERENCES

The Parties do not believe that special procedures, such as reference to binding
arbitration, a special master, or the Judicial Panel on Multidistrict Litigation, are
warranted at this time.

O. NARROWING OF ISSUES

The parties are currently unaware of any issues that can be narrowed by
agreement or motion. However, to the extent that any Party believes that narrowing of
an issue is warranted, the Parties agree to meet and confer in good faith regarding any
such issue.

P. EXPEDITED SCHEDULE

The Parties do not believe that this action may be handled via expedited basis
with streamlined procedures.
Q. SCHEDULING

The Parties believe that, generally, the scope, timing and sequence of future
proceedings will depend upon this Court’s ruling on Plaintiffs anticipated class
certification motion and the scope and size of any class action group.

Plaintiff will move for certification upon completion of sufficient discovery,
which the Parties have identified. Plaintiff believes he will require at least twelve (12)
months to complete class certification discovery.

The Parties therefore propose that the Court set a Status Conference thirty
(30) days from the date of the Court’s ruling on class certification and that the Court

set deadlines for future proceedings at that time. This will allow the parties to meet

 

 

 

Joint Rule 26(f) Report and Case Management Statement 11 Case No. 16-cv-06723-JSC
610370719.1

 
Oo oOo NHN Dn ue F&F WY WN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-07293-JSC Document 10 Filed 01/30/20 Page 12 of 13

and confer after the Court’s ruling and to amend the Joint Status Conference Report
with a proposed plan governing proceedings for all issues remaining at that time.
R. TRIAL

The anticipated date and length of any trial of this matter will depend upon
Plaintiff obtaining sufficient discovery, this Court’s ruling on Plaintiffs anticipated
class certification motion, and the scope and size of any class action group. At this
stage, the Parties believe it is premature to estimate how long a trial may take.

In her complaint, Plaintiff made a demand for trial of her claims by jury to the
extent authorized by law. Plaintiff still wants a jury trial.
S. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR

PERSONS

The Parties are unaware of any interested parties requiring disclosure pursuant
to Local Rule 3-16.
T. PROFESSIONAL CONDUCT.

All attorneys of record for the parties have reviewed the Guidelines for

Professional Conduct for the Northern District of California.

Respectfully Submitted,

Dated: January 30, 2020 MALLISON & MARTINEZ

By: _/s/Hector Martinez

Stan S. Mallison
Hector R. Martinez
Leanna M. Sac

Attorneys for Plaintiff

Dated: January 30, 2020 FUSION LEGAL, PC.

 

 

 

Joint Rule 26(f) Report and Case Management Statement 12 Case No. 16-cv-06723-JSC
610370719.1

 
& Ww WN

mo Oo NO DN NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-07293-JSC Document 10 Filed 01/30/20 Page 13 of 13

By: /s/ Leiann Laiks
Leiann Laiks

Attorneys for Defendants

 

 

 

Joint Rule 26(f) Report and Case Management Statement 13 Case No. 16-cv-06723-JSC

610370719.1

 
